[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff, Patoumthip Prasith, has appealed from a decision of the Employment Security Board of Review, (Board) which denied her unemployment compensation, affirming CT Page 4412 a decision of the referee.
This matter was scheduled for a hearing before this court on this date, May 5, 1993 at 10:00 A.M. The plaintiff failed to appear.
The court has reviewed the record and finds that there was sufficient evidence to support the findings of the referee. The referee properly concluded, based on applicable law, that the plaintiff was not eligible for unemployment benefits.
Accordingly, the decision of the Board, affirming the decision of the referee is, in turn, affirmed and the plaintiff's appeal is dismissed.
SPALLONE STATE TRIAL REFEREE